








ACUITY BRANDS, INC.
2002 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


(Effective As of January 1, 2003)
(As Amended and Restated Effective As of June 26, 2015, except where otherwise
noted)




ACUITY BRANDS, INC.
2002 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


PREAMBLE
The Acuity Brands, Inc. 2002 Supplemental Executive Retirement Plan (“Plan”) is
designed to be a supplemental retirement plan covering a select group of
management and highly compensated employees of Acuity Brands, Inc. (the
“Company”) and its Subsidiaries. The benefits under the Plan are unfunded and
all amounts payable under the Plan shall be paid from the general assets of the
Employer which employs the Participant. The effective date of the amended and
restated Plan as set forth herein is June 26, 2015 (“Effective Date”), except
where otherwise noted.






iii




TABLE OF CONTENTS


ARTICLE I DEFINITIONS AND CONSTRUCTION
1

1.1
Definitions    1

(a)
Accrued Benefit    1

(b)
Act    2

(c)
Actuarial (or Actuarially) Equivalent    2

(d)
Administrator    2

(e)
Authorized Leave of Absence    2

(f)
Annual Bonus    2

(g)
Average Annual Compensation    2

(h)
Beneficiary    2

(i)
Board    3

(j)
Break in Service    3

(k)
Company    3

(l)
Compensation    3

(m)
Disability Retirement Date    3

(n)
Early Retirement Date    3





--------------------------------------------------------------------------------




(o)
Effective Date    3

(p)
Executive Officer    3

(q)
Fiduciaries    3

(r)
Late Retirement Date    4

(s)
Normal Retirement Date    4

(t)
NSI    4

(u)
Participant    4

(v)
Plan    4

(w)
Plan Year    4

(x)
Prior Plan    4

(y)
Retirement    4

(z)
Surviving Spouse    4

(aa)
Termination Date    4

(bb)
Total and Permanent Disability    4

(cc)
Vested Terminee    4

(dd)
Year of Credited Service    4

(ee)
Pre-Section 409A Benefit    5

(ff)
Section 409A    5

(gg)
Section 409A Benefit    5

1.2
Construction    5

ARTICLE II PARTICIPATION, CREDITED SERVICE, AND BREAK IN SERVICE
6

2.1
Eligibility for Participation    6

2.2
Break in Service    6

2.3
Participants Bound    6

2.4
Transfers    6

ARTICLE III RETIREMENT AND TERMINATION DATES
8

3.1
Normal Retirement Benefit    8

3.2
Late Retirement Benefit    8

3.3
Early Retirement Benefit    8

3.4
Disability Retirement Benefit    9

3.5
Vested Terminee Benefit    9

3.6
Termination Prior to Completion of Three (3) Years of Credited Service    9

3.7
Form of Payment of Standard Accrued Benefit    10

3.8
Form of Payment of Incremental Accrued Benefit    10

3.9
Pre-Section 409A Benefit    10

3.10
Payments to Specified Employees    10

ARTICLE IV PRE-RETIREMENT DEATH BENEFITS
11

ARTICLE V PLAN FINANCING
12

5.1
Payment of Costs and Expenses    12

ARTICLE VI FIDUCIARY RESPONSIBILITIES
13

6.1
Allocation of Responsibility Among Fiduciaries    13

6.2
Fiduciary Duties    13

6.3
Company Filing Responsibility    13





--------------------------------------------------------------------------------




ARTICLE VII ADMINISTRATION
14

7.1
General Duties    14

7.2
Application and Forms For Benefit    14

7.3
Facility of Payment    14

7.4
Rules and Decisions    15

7.5
Company to Furnish Information    15

7.6
Administrator to Furnish Other Information    15

ARTICLE VIII SUCCESSOR COMPANY
16

ARTICLE IX PLAN TERMINATION
17

ARTICLE X TRUST
18

ARTICLE XI AMENDMENTS AND ACTION BY COMPANY
19

ARTICLE XII MISCELLANEOUS
20

12.1
Nonguarantee of Employment    20

12.2
Rights Under Plan    20

12.3
Nonalienation of Benefits    20

12.4
Headings for Convenience Only    20

12.5
Multiple Copies    20

12.6
Governing Law    20

12.7
Guarantee of Performance    20

12.8
Payment of Legal Fees    20

12.9    Section
409A....................................................................................................
21
ARTICLE XIII CHANGE IN CONTROL
22

13.1
Cause    22

13.2
Change in Control    22

13.3
Termination of Employment    23

13.4
Plan Termination Upon a Section 409A Change in Control Event    23

13.5
Amendment or Termination    24



[SCHEDULE 1]
[APPENDICES]


23


ARTICLE I



ARTICLE II

ARTICLE IIIDEFINITIONS AND CONSTRUCTION
1.Definitions
: Where the following words and phrases appear in this Plan, they shall have the
meanings set forth below, unless the context clearly indicates to the contrary:
(a)Accrued Benefit




--------------------------------------------------------------------------------




: With respect to any Participant at any time a monthly benefit payable for 180
months only, commencing on the Participant’s Normal Retirement Date in an amount
equal to the sum of (i) and (ii) below:
(i)the product of 1.6% of the Participant’s Average Annual Compensation
multiplied by the Participant’s Years of Credited Service up to a maximum of ten
(10) years, divided by twelve (12); provided, that for Participants who are
active employees on January 1, 2009, the monthly benefit payable commencing at
Normal Retirement Date shall be an amount equal to the product of 1.8% of the
Participant’s Average Annual Compensation multiplied by the Participant’s Years
of Credited Service up to a maximum of ten (10) years, divided by twelve (12);
provided, that for Participants who are active employees of either the Company
or Adopting Employers on October 23, 2012, the monthly benefit payable
commencing on the Normal Retirement Date shall be an amount equal to the product
of 2.8% of the Participant’s Average Annual Compensation multiplied by the
Participant’s Years of Credited Service up to a maximum of ten (10) years,
divided by twelve (12) (the “Standard Accrued Benefit”); plus
(ii)with respect to Participants who are active employees of either the Company
or Adopting Employers on June 26, 2015 (or who first become a Participant on or
after June 26, 2015), a supplemental benefit equal to the product of 1.4% of the
Participant’s Average Annual Compensation multiplied by the Participant’s Years
of Credited Service up to a maximum of ten (10) years, divided by twelve (12)
(the “Incremental Accrued Benefit”).
The maximum number of Years of Credited Service a Participant can accrue under
the Plan is ten (10) years, provided that Compensation earned after a
Participant has completed ten (10) Years of Credited Service shall be counted
for purposes of determining the Participant’s Accrued Benefit if counting such
Compensation would increase the Participant’s Accrued Benefit.
Notwithstanding the foregoing, if a Participant who received a distribution or
distributions following his Termination Date or Retirement is re-employed and
again becomes an active Participant, such Participant’s Accrued Benefit, as
computed pursuant to this Section, shall be reduced by the monthly Accrued
Benefit amount that is the Actuarial Equivalent of the distribution(s) made to
the Participant.
Effective January 1, 2005, the Participant’s Accrued Benefit set forth in
Section 1.1(a)(i) shall, for certain purposes under the Plan as indicated under
the appropriate section, be divided between his Pre-Section 409A Benefit and his
Section 409A Benefit. Except as indicated in such specific sections, the
Participant’s Accrued Benefit shall be treated as a single benefit.
(b)Act
: Public Law No. 93-406, the Employee Retirement Income Security Act of 1974, as
amended from time to time.
(c)Actuarial (or Actuarially) Equivalent
: A benefit of equivalent value determined using an interest rate equal to (i)
with respect to any Pre-Section 409A Benefit, 7% per annum, and with respect to
any Section 409A Benefit, the lesser of 2.5% per annum or the yield on 10-Year
U.S. Treasury Bonds, and (ii) the mortality table prescribed by the Commissioner
of Internal Revenue pursuant to Rev. Rul. 95-6 (as hereafter amended or
modified).
(d)Administrator
: The Company and any person or committee designated by the Company to perform
all or a portion of the duties and responsibilities of the Administrator under
the Plan.
(e)Authorized Leave of Absence




--------------------------------------------------------------------------------




: Any absence authorized by the Company under the Company’s standard personnel
practices, provided that the Participant returns within the period specified in
the Authorized Leave of Absence.
(f)Annual Bonus
: The amount awarded an Executive under the Company’s annual bonus program,
subject to the provisions and limitations contained in Section 1.1(l) of the
Plan.
(g)Average Annual Compensation
: The applicable annual amount shall be the average of the Participant’s
Compensation for the three highest, consecutive calendar years preceding the
Participant’s date of Retirement, death or other termination of employment.
(h)Beneficiary
: The person or persons last designated in writing by the Participant on a form
provided by the Administrator to receive benefits under Section 3.7 or Article
IV of the Plan in the event of the Participant’s death. If no designation of
Beneficiary shall be in effect at the time of a Participant’s death or if all
designated Beneficiaries shall have predeceased the Participant, then the
Beneficiary shall be the Participant’s Surviving Spouse or if there is no such
Surviving Spouse, the Participant’s estate or legal representative.
(i)Board
: The Board of Directors of Acuity Brands, Inc. or its Executive Committee.
(j)Break in Service
: An event which results in the cancellation of a Participant’s previous
Credited Service as provided in Section 2.2.
(k)Company
: Company shall mean Acuity Brands, Inc. (or its successor or successors).
Affiliated or related employers are permitted to adopt the Plan with the consent
of the Company and shall be known as “Adopting Employers.” To the extent
required by certain provisions (e.g., determining Average Annual Compensation
and Credited Service), references to the Company shall include the Adopting
Employer of the Participant. Adopting Employers are listed on Schedule 1.
(l)Compensation
: Subject to adjustment as provided in the next sentence, “Compensation” shall
be the Participant’s salary and wages for each calendar year during which he is
employed as an Executive Officer of the Company, and any Annual Bonuses awarded
during such year. In either case, Compensation and Annual Bonuses shall include
any amounts which shall be voluntarily deferred by the Participant under any
salary or bonus deferral or reduction program (whether qualified or
non-qualified) which may be instituted by the Company, but shall not include any
earnings or Company match on these deferred amounts, or payments from such
programs or payments from any similar salary deferral or bonus deferral
programs, or any income from stock options, restricted stock or similar grants.
A Participant’s Compensation and Annual Bonuses for calendar years prior to the
Effective Date during which he was employed as an Executive Officer shall be
credited under this Plan.
(m)Disability Retirement Date
: The day next following the day on which the Participant is deemed to have a
Total and Permanent Disability.




--------------------------------------------------------------------------------




(n)Early Retirement Date
: The first day of the month following the Participant’s attainment of age 55
and completion of three (3) Years of Credited Service.
(o)Effective Date
: The effective date of the amended and restated Plan is June 26, 2015, except
where otherwise noted. The Plan was initially effective as of January 1, 2003.
(p)Executive Officer
: Any person who, on or after the Effective Date, is classified by the Company
as an executive officer of the Company and who is receiving remuneration for
personal services rendered to the Company (or would be receiving such
remuneration except for an Authorized Leave of Absence), and any other officer
of the Company (or an Adopting Employer) designated by the Board as eligible to
participate in the Plan and who is listed on an Appendix attached hereto.
(q)Fiduciaries
: The Company and the Administrator, but only with respect to the specific
responsibilities of each for Plan administration, all as described in Article
VI.
(r)Late Retirement Date
: The first day of the calendar month coinciding with or next following the date
of a Participant’s Retirement subsequent to such Participant’s Normal Retirement
Date.
(s)Normal Retirement Date
: The first day of the month following the Participant’s attainment of age 60.
(t)NSI
: National Service Industries, Inc., a Delaware corporation, and the corporation
from which the Company was spun-off on November 30, 2001.
(u)Participant
: An Executive Officer participating in the Plan in accordance with the
provisions of Section 2.1.
(v)Plan
: The Acuity Brands, Inc. 2002 Supplemental Executive Retirement Plan, the Plan
set forth herein, as amended from time to time.
(w)Plan Year
: A twelve (12) month period beginning on January 1 and ending on December 31.
(x)Prior Plan
: The Acuity Brands, Inc. Supplemental Retirement Plan for Executives in which
certain participants in this Plan previously participated.
(y)Retirement
: Termination of employment for reason other than death after a Participant has
fulfilled all requirements for Normal Retirement Benefit, Late Retirement
Benefit, Early Retirement Benefit, or Disability Retirement Benefit. Retirement
shall be considered as commencing on the day immediately following a
Participant’s last day of employment (or Authorized Leave of Absence, if later).
(z)Surviving Spouse




--------------------------------------------------------------------------------




: The individual to whom a Participant is legally married on the date of death.
(aa)Termination Date
: The date of termination of an Executive’s employment with the Company for
reasons other than death or Retirement.
(ab)Total and Permanent Disability
: A physical or mental incapacity which impairs the Participant’s ability to
substantially perform his usual duties and services for the Company for a period
of six (6) months. The determination of Total and Permanent Disability shall be
made by the Administrator in its discretion based upon the information provided
to it and, with respect to a Participant’s Section 409A Benefit, shall be made
in a manner consistent with the requirements of Section 409A.
(ac)Vested Terminee
: A Participant whose Termination Date occurs after the completion of at least
three (3) Years of Credited Service, but prior to achieving eligibility for
Retirement.
(ad)Year of Credited Service
: A Participant shall accrue one (1) Year of Credited Service for each Plan Year
during which he is actively employed as an Executive Officer of the Company for
the full Plan Year. During the Participant’s initial and final Plan Year as an
Executive Officer, the Participant will be credited with a decimal equivalent
expressed to two places of a fraction having a numerator equal to the number of
full months the Participant worked as an Executive Officer during such Plan Year
and a denominator of twelve (12). A Participant’s Credited Service as an
Executive Officer prior to the Effective Date shall be credited under this Plan.
The maximum number of Years of Credited Service a Participant can accrue under
the Plan is ten (10).
(ae)Pre-Section 409A Benefit
: The vested accrued benefit of the Participant determined as of December 31,
2004 in accordance with rules established by the Administrator consistent with
the requirements of Section 409A.
(af)Section 409A
: Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and rulings thereunder.
(ag)Section 409A Benefit
: The Participant’s total Accrued Benefit under the Plan minus the Participant’s
Pre-Section 409A Benefit.
2.
Construction

: The masculine gender, where appearing in the Plan, shall be deemed to include
the feminine gender, and the singular may include the plural, unless the context
clearly indicates to the contrary. The words “hereof,” “herein,” “hereunder” and
other similar compounds of the word “here” shall mean and refer to the entire
Plan, not to any particular provision or Section.


ARTICLE IV



ARTICLE VPARTICIPATION, CREDITED SERVICE,
ARTICLE VIAND BREAK IN SERVICE
1.Eligibility for Participation
:




--------------------------------------------------------------------------------




(a)In General
: An Executive Officer shall become a Participant in this Plan on the later of
the Effective Date or the date he became an Executive Officer, subject to the
conditions and limitations provided for herein, provided that James Balloun
shall not be eligible to participate in this Plan. Unless otherwise approved by
the Board or unless the Executive Officer has waived all benefits under such
plan, an Executive Officer who is a participant in the Acuity Brands, Inc.
Supplemental Retirement Plan for Executives shall not be eligible to become a
Participant in this Plan.
A former Participant who is rehired may again become a Participant upon again
fulfilling the above requirements.
(b)Special Eligibility
- Any Executive Officer designated on an Appendix attached hereto shall be
eligible to participate in Plan on the date specified in the Appendix and in
accordance with the conditions and limitations provided in such Appendix.
2.
Break in Service

: A Participant shall incur a Break in Service as the result of the occurrence
of a Termination Date or Retirement. Upon incurring a Break in Service, a
Participant’s rights and benefits under the Plan shall be determined in
accordance with his Credited Service and Average Annual Compensation, and other
applicable Plan provisions at the time of the Break in Service. If a Participant
who has incurred a Break in Service is later rehired by the Company and becomes
eligible to participate in the Plan, his prior Years of Credited Service shall
only be counted for purposes of determining his Accrued Benefit subsequent to
rehire, if (i) at the time of his Break in Service he had at least three (3)
Years of Credited Service or was at least age 60, or (ii) the period of his
Break in Service is less than his prior Years of Credited Service. If the
Participant received payments from the Plan during his Break in Service period,
his Accrued Benefit shall be adjusted in the manner provided in Section 1.1(a).
3.
Participants Bound

: Each Executive Officer becoming a Participant hereunder shall be conclusively
presumed for all purposes to have consented to this Plan and any amendments,
modifications or revisions hereto, and to all the terms and conditions thereof,
and shall be bound thereby with the same force and effect as if he had entered
into a contract to such effect and any amendments, modifications or revisions
hereto.
4.
Transfers

: The following rules shall apply when an Executive Officer transfers to or from
an Executive Officer position in the Company:
(a)When Employee Becomes Executive Officer
: An employee of the Company who becomes an Executive Officer of the Company,
will become a Participant under this Plan in accordance with Section 2.1. The
Executive Officer’s Compensation for periods prior to the date he becomes a
Participant in the Plan shall count for purposes of this Plan, but his service
with the Company or any affiliated employer shall not be credited as Years of
Credited Service unless otherwise provided in an Appendix applicable to such
Participant.
(b)Accrued Benefit Upon Transfer To A Non-Eligible Status
: If a Participant is transferred to a non‑eligible status of employment within
the Company, his Accrued Benefit under this Plan will be determined as though
his transfer were a termination of employment, and the date of such termination
of employment will be deemed to be the date of his transfer. A Participant shall
not be eligible to receive benefits from this Plan until the Participant
terminates




--------------------------------------------------------------------------------




employment with the Company and all affiliated employers. A former Participant’s
Compensation and service after the date of transfer shall not be counted for any
purposes under this Plan unless otherwise provided in an Appendix applicable to
such former Participant.


ARTICLE VII



ARTICLE VIII

ARTICLE IXRETIREMENT AND TERMINATION DATES
1.Normal Retirement Benefit
: A Participant may retire on his Normal Retirement Date, on which date he shall
be fully vested. The Participant’s Accrued Benefit as of his Normal Retirement
Date (“Normal Retirement Benefit”) shall commence on his Normal Retirement Date.
The Participant’s Normal Retirement Benefit shall consist of two components: the
Participant’s Standard Accrued Benefit paid in the normal form described in
Section 3.7 and the Participant’s Incremental Accrued Benefit paid in the form
elected by the Participant pursuant to Section 3.8.
2.
Late Retirement Benefit

: When permitted by Company policy, a Participant may continue his employment
beyond his Normal Retirement Date. The Participant’s Accrued Benefit as of his
Late Retirement Date (“Late Retirement Benefit”) shall commence on his Late
Retirement Date. The Participant’s Late Retirement Benefit shall consist of two
components: the Participant’s Standard Accrued Benefit paid in the normal form
described in Section 3.7 and the Participant’s Incremental Accrued Benefit paid
in the form elected by the Participant pursuant to Section 3.8.
3.
Early Retirement Benefit

: A Participant may retire after his 55th birthday and the date of completion of
at least three (3) Years of Credited Service, but prior to his Normal Retirement
Date, and be entitled to receive his Accrued Benefit (“Early Retirement
Benefit”) commencing as of the first day of the calendar month coinciding with
or next following the Participant’s 60th birthday. Alternatively, a Participant
may elect to commence his Early Retirement Benefit (excluding any Pre-Section
409A Benefit) as of the first day of the calendar month coinciding with or next
following his Retirement, or as of the first day of any subsequent calendar
month which precedes his Normal Retirement Date, provided (i) that any election
to commence the Participant’s Early Retirement Benefit prior to his Normal
Retirement Date shall comply with the election rules set forth below and (ii)
that the Participant’s Early Retirement Benefit, paid in the normal form, shall
be reduced five-twelfths of one percent (5/12 of 1%) for each full month or
portion thereof by which the commencement of the Early Retirement Benefit
precedes the Participant’s Normal Retirement Date.
The Participant’s Early Retirement Benefit shall consist of two components: the
Participant’s Standard Accrued Benefit paid in the normal form described in
Section 3.7 and the Participant’s Incremental Accrued Benefit paid in the form
elected by the Participant pursuant to Section 3.8. The date the Participant
elects to commence his Early Retirement Benefit prior to his Normal Retirement
Date shall, with respect to the Participant’s Standard Accrued Benefit, be made
at the time he becomes a Participant in the Plan (or made in accordance with the
transition rules of Section 409A), and with respect to the Participant’s
Incremental Accrued Benefit, be made prior to June 26, 2015. If permitted by the
Administrator, the Participant may, not less than 12 months prior to his Early
Retirement Date, elect to change the start date of his payments, provided that
(i) only one such change is permitted with respect to each of Participant’s
Standard Accrued Benefit and the Participant’s Incremental Accrued Benefit, and
after such election change, such election is irrevocable, (ii) the payment date
for the Participant’s Early Retirement Benefit will be deferred for at least
five (5) years (but such delay shall not apply to his Normal Retirement
Benefit); and (iii) the election shall not be effective for 12 months.




--------------------------------------------------------------------------------




4.
Disability Retirement Benefit

: A Participant who has completed at least three (3) Years of Credited Service
and who retires by reason of Total and Permanent Disability shall be eligible to
receive his Accrued Benefit (“Disability Retirement Benefit”), commencing as of
his Disability Retirement Date. The amount of the Participant’s Disability
Retirement Benefit shall be equal to his Accrued Benefit as of his Disability
Retirement Date, without adjustment for commencement prior to his Normal
Retirement Date. The Participant’s Disability Retirement Benefit shall consist
of two components: the Standard Accrued Benefit paid in the normal form
described in Section 3.7 and the Incremental Accrued Benefit paid in the form
elected by the Participant pursuant to Section 3.8.
5.
Vested Terminee Benefit

: A Participant who qualifies as a Vested Terminee (as defined in Section
1.1(cc)) shall be entitled to a benefit (“Vested Terminee Benefit”) equal to his
Accrued Benefit, commencing as of the first day of any calendar month coinciding
with or next following the Participant’s 60th birthday. Such a Participant may
elect to commence his Vested Terminee Benefit (excluding any Pre-Section 409A
Benefit) as of the first day of any calendar month after he attains age 55 and
preceding his 60th birthday, provided (i) that any election to commence the
Participant’s Vested Terminee Benefit prior to his 60th birthday shall comply
with the election rules set forth below and (ii) that the Participant’s Vested
Terminee Benefit, paid in the normal form, shall be reduced five-twelfths of one
percent (5/12 of 1%) for each full month or portion thereof by which the
commencement of the Vested Terminee Benefit precedes the Participant’s 60th
birthday.
The Participant’s Vested Terminee Benefit shall consist of two components: the
Participant’s Standard Accrued Benefit paid in the normal form described in
Section 3.7 and the Participant’s Incremental Accrued Benefit paid in the form
elected by the Participant pursuant to Section 3.8. The date the Participant
elects to commence his Vested Terminee Benefit prior to his 60th birthday shall,
with respect to the Participant’s Standard Accrued Benefit, be made at the time
he becomes a Participant in the Plan (or made in accordance with the transition
rules of Section 409A), and with respect to the Participant’s Incremental
Accrued Benefit, be made prior to June 26, 2015. If permitted by the
Administrator, the Participant may, not less than 12 months prior to his
Termination Date, elect to change the start date of his payments, provided that
(i) only one such change is permitted with respect to each of the Participant’s
Standard Accrued Benefit and the Participant’s Incremental Accrued Benefit, and
after such election change, such election is irrevocable, (ii) the payment date
for the Participant’s Section 409A Benefit will be deferred for at least five
(5) years; and (iii) the election shall not be effective for 12 months.
6.
Termination Prior to Completion of Three (3) Years of Credited Service

: Subject to Article XIII, and except in the event of a Participant’s death,
Total and Permanent Disability or attainment of his Normal Retirement Date, a
Participant whose Termination Date occurs prior to the completion of three (3)
Years of Credited Service shall be entitled to no benefits under this Plan.
7.
Form of Payment of Standard Accrued Benefit

: The normal form of benefit payment for a Participant’s Standard Accrued
Benefit shall be a monthly benefit paid for 180 months. If a Participant
receiving benefit payments dies before 180 monthly benefit payments have been
made, benefit payments shall be continued to the Participant’s Beneficiary until
the sum of monthly payments to both the Participant and his Beneficiary is 180.
If the Participant’s Beneficiary dies before a total of 180 payments have been
made, the remaining payments shall be made to the Participant’s estate or the
Beneficiary’s estate, as indicated by the Participant on the designation of
beneficiary form provided by the Administrator.




--------------------------------------------------------------------------------




8.
Form of Payment of Incremental Accrued Benefit

: The normal form of benefit payment for a Participant’s Incremental Accrued
Benefit shall be monthly installments paid for 180 months; provided, however,
the Participant may elect prior to June 26, 2015 that his or her Incremental
Accrued Benefit be paid in an Actuarial Equivalent lump sum payment. If a
Participant receiving installment payments dies before 180 monthly benefit
payments have been made, benefit payments shall be continued to the
Participant’s Beneficiary until the sum of monthly payments to both the
Participant and his Beneficiary is 180. If the Participant’s Beneficiary dies
before a total of 180 payments have been made, the remaining payments shall be
made to the Participant’s estate or the Beneficiary’s estate, as indicated by
the Participant on the designation of beneficiary form provided by the
Administrator.
9.
Pre-Section 409A Benefit

. Notwithstanding any provision in the Plan to the contrary, the Administrator
may, in its sole discretion, with respect to the Participant’s Pre-Section 409A
Benefit elect to offer additional payment options for benefits under the Plan or
the Administrator may elect to accelerate the time and manner of payment of any
benefits (including payment of a lump sum), including any death benefits, paid
under the Plan, provided that any such alternative form of benefit payment shall
be substantially equivalent (using the Actuarial Equivalent factors in Section
1.1(c)) to the normal form of benefit payment provided for in Section 3.7.
10.
Payments to Specified Employees

. Notwithstanding the other provisions of this Article III, if at the time of
the Participant’s separation from service, the Administrator determines that the
Participant is a “specified employee,” within the meaning of Code Section 409A,
then payment of such benefit shall be paid at the date which is the earlier of
(i) six (6) months and one day after such separation from service and (ii) the
date of the Participant’s death (the “Delay Period”). Upon the expiration of the
Delay Period, all payments delayed pursuant to this Section 3.10 shall be paid
or provided to the Participant in a lump-sum with interest at the prime rate as
published by The Wall Street Journal on the first business day of the Delay
Period, and any remaining payments due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
ARTICLE X



ARTICLE XI

ARTICLE XIIPRE-RETIREMENT DEATH BENEFITS
The pre-retirement death benefits payable following the death of a Participant
shall be determined as follows:
(a)Death Prior to Eligibility for a Vested Terminee Benefit
: No death benefit is provided under this Plan for Participants who die prior to
completing the eligibility requirements for a Vested Terminee benefit.
(b)Death After Attaining Eligibility for Vested Terminee Benefit
: If a Participant dies while employed by the Company after completing the
requirements for a Vested Terminee Benefit, the Participant’s Beneficiary shall
be paid the amount which would have been payable to the Participant had the
Participant terminated employment immediately prior to the date of his death,
with such payments commencing on the first day of the calendar month coinciding
with or next following the date which would have been the deceased Participant’s
60th birthday. The Participant’s Beneficiary shall receive the Participant’s
Standard Accrued Benefit paid in 180 monthly payments under the normal form
described in Section 3.7 and the Participant’s Incremental Accrued Benefit paid
in the form elected by the Participant pursuant to Section 3.8. If the
Participant’s Beneficiary dies before




--------------------------------------------------------------------------------




receiving all monthly payments, the remaining payments shall be made to the
Participant’s estate or the Beneficiary’s estate, as indicated by the
Participant on the designation of beneficiary form provided by the
Administrator. If the Participant terminates employment after satisfying the
requirements for a Vested Terminee benefit but dies prior to the date his
benefit commences, he shall be covered by the death benefit provisions of this
subsection (b).
(c)Death After Attaining Eligibility for Early or Normal Retirement Benefit
: If a Participant dies while employed by the Company after completing the
eligibility requirements for an Early Retirement Benefit or Normal Retirement
Benefit, the Participant’s Beneficiary shall be paid the amount (including any
reduction for early commencement of benefits) which would have been payable to
the Participant under this Plan had the Participant retired immediately prior to
the moment of his death, with such payments commencing on the first day of the
month following the date of death of the Participant. The Participant’s
Beneficiary shall receive the Participant’s Standard Accrued Benefit paid in 180
monthly payments under the normal form described in Section 3.7 and the
Participant’s Incremental Accrued Benefit paid in the form elected by the
Participant pursuant to Section 3.8. If the Participant’s Beneficiary dies
before receiving the 180 monthly payments, the remaining payments shall be made
to the Participant’s estate or the Beneficiary’s estate, as indicated by the
Participant on the designation of beneficiary form provided by the
Administrator. If the Participant terminates employment after satisfying the
requirements for Early Retirement Benefits but delays commencement of his
benefits, he shall be covered by the death benefit provisions of this subsection
(c) until his benefit payments commence.


ARTICLE XIII



ARTICLE XIV

ARTICLE XVPLAN FINANCING
1.Payment of Costs and Expenses
: All costs of providing the benefits under the Plan and the expenses thereof,
including the cost of the Administrator and any actuary, shall be paid from the
general assets of the Company (or with respect to Participants employed by an
Adopting Employer, from the general assets of such Adopting Employer).


ARTICLE XVI



ARTICLE XVII

ARTICLE XVIIIFIDUCIARY RESPONSIBILITIES
1.Allocation of Responsibility Among Fiduciaries
: The Fiduciaries shall have only those specific powers, duties,
responsibilities and obligations as are specifically given them under this Plan.
In general, the Company shall have the responsibility for providing the benefits
payable under this Plan; to appoint an Administrator if it so desires; and to
amend or terminate, in whole or in part, this Plan. The Administrator shall have
the responsibility for the duties set forth in Article VII. Each Fiduciary
warrants that any directions given, information furnished, or action taken by it
shall be in accordance with the provisions of the Plan authorizing or providing
for such direction, information or action. Furthermore, each Fiduciary may rely
upon any such direction, information or action of another Fiduciary as being
proper under this Plan, and is not required under this Plan to inquire into the
propriety of any such direction, information or action. It is intended under
this Plan that each Fiduciary shall be responsible for the proper exercise of
its own powers, duties, responsibilities and obligations under this Plan and
shall not be responsible for any act or failure to act of another Fiduciary. No
Fiduciary guarantees the payment of benefits under this Plan in any manner.
2.
Fiduciary Duties





--------------------------------------------------------------------------------




: All Fiduciaries hereunder shall discharge their duties with respect to the
Plan solely in the interest of the Participants and Beneficiaries, and
(a)    for the exclusive purpose of providing benefits to Participants and their
Beneficiaries and defraying reasonable expenses of administering the Plan;
(b)    with the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent man acting in a like capacity and familiar with such
matters would use in the conduct of an enterprise of a like character and with
like aims; and
(c)    in accordance with the documents and instruments governing the Plan
insofar as such documents and instruments are consistent with the provisions of
Title I of the Act.
3.
Company Filing Responsibility

: To the extent not otherwise specifically provided in the Plan, the Company
shall be responsible for filing with the Internal Revenue Service and Department
of Labor any returns, reports and other documentation required under the Act.




ARTICLE XIX



ARTICLE XX

ARTICLE XXIADMINISTRATION
1.General Duties
: The Administrator shall enforce the Plan, and shall have all powers necessary
to accomplish that purpose, including, but not by way of limitation, the
following:
(a)    to construe and interpret the Plan, decide all questions of eligibility
and determine the amount, manner and time of payment of any benefits hereunder
and to notify the Participant and the Company, where appropriate;
(b)    to adopt By-Laws and rules as it deems necessary, desirable or
appropriate;
(c)    to prescribe procedures to be followed by Participants or Beneficiaries
filing applications for benefits;
(d)    to prepare and distribute, in such manner as the Committee determines to
be appropriate, information explaining the Plan;
(e)    to receive from the Company and from Participants such information as
shall be necessary for the Administrator to perform its duties hereunder;
(f)    to furnish the Company, upon request, such annual reports as are
reasonable and appropriate with respect to the Administrator’s duties hereunder;
(g)    to receive, review and keep on file (as it deems convenient or proper)
reports of the receipts and disbursements of the Plan;
(h)    to appoint or employ individuals to assist in the administration of its
duties under the Plan and any other agents as it deems advisable, including
legal or actuarial counsel.




--------------------------------------------------------------------------------




The Administrator shall have no power to add to, subtract from, or modify any of
the terms of the Plan, or to change or add to any benefits provided by the Plan,
or to waive or fail to apply any requirements of eligibility for any benefits
under the Plan. The Administrator shall have the exclusive discretionary
authority to construe and to interpret the Plan, to decide all questions of
eligibility for benefits and to determine the amount of such benefits, and its
decisions on such matters are final and conclusive.
2.
Application and Forms For Benefit

: The Administrator may require a Participant to complete and file with the
Administrator an application for benefits and all other forms approved by the
Administrator, and to furnish all pertinent information requested by the
Administrator. The Administrator may rely upon all such information so furnished
it, including the Participant’s current mailing address.
3.
Facility of Payment

: Whenever, in the Administrator’s opinion a person entitled to receive any
payment of a benefit or installment thereof hereunder is under a legal
disability or is incapacitated in any way so as to be unable to manage his
financial affairs, the Administrator may direct the Company to make payments to
such person or to his legal representative or to a relative or friend of such
person for his benefit, or the Administrator may direct the Company to apply the
payment for the benefit of such person in such manner as the Administrator
considers advisable. Any payment of a benefit or installment thereof in
accordance with the provisions of this Section shall be a complete discharge of
the Administrator of any liability for the selection of such payee or the making
of such payment under the provisions of the Plan.
4.
Rules and Decisions

: When making any determination, the Administrator shall be entitled to rely
upon information furnished by the Company, legal counsel for the Company, or the
actuary.
5.
Company to Furnish Information

: To enable the Administrator to perform its functions, the Company shall supply
full and timely information to the Administrator of all matters relating to the
pay of all Participants, their Retirement, death or other cause for termination
of employment, and such other pertinent facts as the Administrator may require.
6.
Administrator to Furnish Other Information

: To the extent not otherwise provided in the Plan, the Administrator shall be
responsible for providing all notices and information required under the Act to
all Participants.


ARTICLE XXII



ARTICLE XXIII

ARTICLE XXIVSUCCESSOR COMPANY
In the event of the dissolution, merger, consolidation or reorganization of the
Company, provision may be made by which the Plan will be continued by the
successor; and, in that event, such successor shall be substituted for the
Company under the Plan. The substitution of the successor shall constitute an
assumption of Plan liabilities by the successor and the successor shall have all
of the powers, duties and responsibilities of the Company under the Plan.






--------------------------------------------------------------------------------




ARTICLE XXV



ARTICLE XXVI

ARTICLE XXVIIPLAN TERMINATION
The Company may terminate the Plan at any time by resolution of the Board,
provided that upon the occurrence of a Section 409A Change in Control event (as
defined in Section 13.4), the Plan shall be terminated in accordance with
Section 13.4. In the event of the termination or partial termination of the
Plan, the rights of all affected Participants to their Accrued Benefits as of
the date of such termination or partial termination shall be fully vested and
nonforfeitable. Subject to the Administrator’s discretion under Section 3.9 with
respect to the Participant’s Pre-Section 409A Benefit, the Participant’s Accrued
Benefit shall remain payable in accordance with the provisions of Article III.
Notwithstanding anything contained herein to the contrary, for a period of two
(2) years following a Change in Control that does not qualify as a 409A Change
in Control Event, this Plan shall not be terminated.


ARTICLE XXVIII



ARTICLE XXIX

ARTICLE XXXTRUST
The benefits provided by this Plan shall be unfunded. All amounts payable under
this Plan to a Participant shall be paid from the general assets of the employer
which principally employs the Participant (the “Obligated Employer”), and
nothing contained in this Plan shall require the Obligated Employer to set aside
or hold in trust any amounts or assets for the purpose of paying benefits to
Participants. This Plan shall create only a contractual obligation on the part
of the Obligated Employer and Participants shall have the status of general
unsecured creditors of the Obligated Employer under the Plan with respect to any
obligation of the Obligated Employer to pay benefits pursuant hereto. Any funds
of the Obligated Employer available to pay benefits pursuant to the Plan shall
be subject to the claims of general creditors of the Obligated Employer, and may
be used for any purpose by the Obligated Employer.
Notwithstanding the preceding paragraph, the Obligated Employer may at any time
transfer assets to a trust for purposes of paying all or any part of its
obligations under this Plan. However, to the extent provided in the trust only,
such transferred amounts shall remain subject to the claims of general creditors
of the Obligated Employer. To the extent that assets are held in a trust when a
Participant’s benefits under the Plan become payable, the Administrator shall
direct the trustee to pay such benefits to the Participant from the assets of
the trust.


ARTICLE XXXI



ARTICLE XXXII

ARTICLE XXXIIIAMENDMENTS AND ACTION BY COMPANY
The Company reserves the right to make from time to time any amendment or
amendments to this Plan. Notwithstanding anything contained in this Plan to the
contrary, no amendment shall have the effect of reducing the Accrued Benefit of
any Participant, and, for a period of two (2) years following a Change in
Control, this Plan shall not be amended in any way to directly or indirectly
reduce the benefit levels provided under this Plan or the benefit of any
Participant or his designated Beneficiary, including any reduction caused by
changes to the definitions of Actuarial Equivalent or Average Annual
Compensation.


ARTICLE XXXIV



ARTICLE XXXV

ARTICLE XXXVIMISCELLANEOUS
1.Nonguarantee of Employment




--------------------------------------------------------------------------------




: Nothing contained in this Plan shall be construed as a contract of employment
between the Company and any Participant, or as a right of any Participant to be
continued in the employment of the Company, or as a limitation of the right of
the Company or an Adopting Employer to discharge any Participant or Executive
Officer, with or without cause.
2.
Rights Under Plan

: No Participant shall have any right to or interest in, the Plan upon
termination of his employment or otherwise, except as provided from time to time
under this Plan, and then only to the extent of the benefits payable under the
Plan to such Participant.
3.
Nonalienation of Benefits

: Benefits payable under this Plan shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution or levy of any kind, either voluntary or
involuntary, including any such liability which is for alimony or other payments
for the support of a spouse or former spouse, or for any other relative of the
Participant, prior to actually being received by the person entitled to the
benefit under the terms of the Plan; and any attempt to anticipate, alienate,
sell, transfer, assign, pledge, encumber, charge or otherwise dispose of any
right to benefits payable hereunder, shall be void. The Plan shall not in any
manner be liable for, or subject to, the debts, contracts, liabilities,
engagements or torts of any person entitled to benefits hereunder.
4.
Headings for Convenience Only

: The headings and sub-headings in this Plan are inserted for convenience of
reference only and are not to be considered in construction of the provisions
hereof.
5.
Multiple Copies

: This Plan may be executed in any number of counterparts, each of which shall
be deemed an original, and the counterparts shall constitute one and the same
instrument, which shall be sufficiently evidenced by any one thereof.
6.
Governing Law

: This Plan shall be construed and enforced in accordance with the provisions of
the Act. In the event the Act is not applicable or does not preempt state law,
the laws of the State of Georgia shall govern.
7.
Guarantee of Performance

: In consideration of each Participant’s performance of valuable services that
inure to the financial benefit of the Company, the Company does hereby agree to
perform all of the obligations and responsibilities and pay any benefits due and
owing to a Participant under the Plan if the Obligated Employer (as defined in
Article X) designated to perform such obligations and responsibilities or pay
such benefits fails or is unable to do so.
8.
Payment of Legal Fees

. If any action at law or in equity is necessary for a Participant to enforce or
interpret the terms of the Plan, the Company shall promptly pay such
Participant’s reasonable attorneys’ fees and other reasonable expenses incurred
with respect to such action. If any other action is taken with respect to the
Plan, each party shall bear its own attorneys’ fees and expenses. If a
reimbursement is called for under this Section 12.8, (i) such reimbursement
shall be made no later than the end of the calendar year immediately following
the calendar year in which Participant pays the related legal fees or expenses,
(ii) the amount of expenses eligible for reimbursement in any given calendar
year shall not affect the expenses that the Company is obligated to reimburse in
any other calendar year, (iii) the Participant’s right to such




--------------------------------------------------------------------------------




reimbursements may not be liquidated or exchanged for any other benefit, and
(iv) in no event shall the Company’s obligations to make such reimbursements
apply later than the Participant’s remaining lifetime. 
9.
Section 409A.

(a)The intent of the parties is that payments and benefits under the Plan comply
with or be exempt from Section 409A of the Code and the regulations and guidance
promulgated thereunder (collectively “Code Section 409A”) and the Company shall
have complete discretion to interpret and construe the Plan and any associated
documents in any manner that establishes an exemption from (or compliance with)
the requirements of Code Section 409A. If for any reason, such as imprecision in
drafting any provision, the Plan does not accurately reflect its intended
establishment of an exemption from (or compliance with) Code Section 409A, as
demonstrated by consistent interpretations or other evidence of intent, such
provision shall be considered ambiguous as to its exemption from (or compliance
with) Code Section 409A and shall be interpreted by the Company in a manner
consistent with such intent, as determined in the discretion of the Company.
(b)A termination of employment shall not be deemed to have occurred for purposes
of any provision of the Plan upon or following a termination of employment
unless such termination is also a “separation from service” within the meaning
of Code Section 409A, and, for purposes of any such provision of the Plan,
references to a “termination,” “termination of employment” or like terms shall
mean “such a separation from service.” The determination of whether and when a
separation from service has occurred for purposes of the Plan shall be made in
accordance with the presumptions set forth in Section 1.409A-1(h) of the
Treasury Regulations.


ARTICLE XXXVII



ARTICLE XXXVIII

ARTICLE XXXIXCHANGE IN CONTROL
1.Cause
: For purposes of this Plan, a termination for ‘Cause’ is a termination
evidenced by a resolution adopted in good faith by two-thirds of the Board that
the Participant (i) intentionally and continually failed to substantially
perform his duties with the Company (other than a failure resulting from the
Participant’s incapacity due to physical or mental illness) which failure
continued for a period of at least thirty (30) days after a written notice of
demand for substantial performance has been delivered to the Participant
specifying the manner in which the Participant has failed to substantially
perform, or (ii) intentionally engaged in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise; provided, however,
that no termination of the Participant’s employment shall be for Cause as set
forth in clause (ii) above until (x) there shall have been delivered to the
Participant a copy of a written notice setting forth that the Participant was
guilty of the conduct set forth in clause (ii) and specifying the particulars
thereof in detail, and (y) the Participant shall have been provided an
opportunity to be heard by the Board (with the assistance of the Participant’s
counsel if the Participant so desires). No act, or failure to act, on the
Participant’s part, shall be considered “intentional” unless he has acted or
failed to act, with an absence of good faith and without a reasonable belief
that his action or failure to act was in the best interest of the Company.
Notwithstanding anything contained in this Plan to the contrary, in the case of
any Participant who is a party to a Change in Control Agreement, no failure to
perform by the Participant after a Notice of Termination (as defined in the
Participant’s Change in Control Agreement) is given by the Participant shall
constitute Cause for purposes of this Plan.
2.
Change in Control

: For purposes of this Plan, a Change in Control shall mean any of the following
events:
(a)    The acquisition (other than from the Company) by any “Person” (as the
term person is used for purposes of Sections 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “1934




--------------------------------------------------------------------------------




Act”)) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the 1934 Act) of thirty percent (30%) or more of the combined voting power
of the Company’s then outstanding voting securities; or
(b)    The individuals who, as of the Effective Date, are members of the Board
(the “Incumbent Board”), cease for any reason to constitute at least two-thirds
of the Board; provided, however, that if the election, or nomination for
election by the Company’s stockholders, of any new director was approved by a
vote of at least two-thirds of the Incumbent Board, such new director shall, for
purposes of this Plan, be considered as a member of the Incumbent Board; or
(c)    A merger or consolidation involving the Company if the stockholders of
the Company, immediately before such merger or consolidation do not, as a result
of such merger or consolidation, own, directly or indirectly, more than seventy
percent (70%) (effective as of September 29, 2006, sixty percent (60%)) of the
combined voting securities of the corporation resulting from such merger or
consolidation in substantially the same proportion as their ownership of the
combined voting power of the voting securities of the Company outstanding
immediately before such merger or consolidation; or
(d)    A complete liquidation or dissolution of the Company or an agreement for
the sale or other disposition of all or substantially all of the assets of the
Company.
Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
pursuant to Section (a), solely because thirty percent (30%) or more of the
combined voting power of the Company’s then outstanding securities is acquired
by (i) a trustee or other fiduciary holding securities under one or more
employee benefit plans maintained by the Company or any of its subsidiaries or
(ii) any corporation which, immediately prior to such acquisition, is owned
directly or indirectly by the stockholders of the Company in the same proportion
as their ownership of stock in the Company immediately prior to such
acquisition.
3.
Termination of Employment

: If a Participant’s employment is terminated by the Company or by the
Participant for any reason within two (2) years following a Change in Control,
the Company shall, within five (5) days, pay to the Participant a lump sum cash
payment equal to the lump sum Actuarial Equivalent of his Accrued Benefit as of
the date of his termination of employment whether or not the Participant is
otherwise vested in his Accrued Benefit. If at the time of the Participant’s
separation from service, the Administrator determines that the Participant is a
“specified employee,” within the meaning of Code Section 409A, then payment of
such benefit shall be paid at the date which is the earlier of (i) six (6)
months and one day after such separation from service and (ii) the date of the
Participant’s death (the “Delay Period”). Upon the expiration of the Delay
Period, all payments delayed pursuant to this paragraph shall be paid or
provided to the Participant in a lump-sum with interest at the prime rate as
published by The Wall Street Journal on the first business day of the Delay
Period, and any remaining payments due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
4.
Plan Termination Upon a Section 409A Change in Control Event

: Upon the occurrence of a Section 409A Change in Control Event (as defined
below), the Plan shall be terminated consistent with the requirements of
Treasury Regulation section 1.409A-3(j)(4)(ix)(B), and the Company shall, within
five (5) days of such Section 409A Change in Control Event, pay to the
Participant a lump sum cash payment equal to the lump sum Actuarial Equivalent
of his Accrued Benefit as of such date, whether or not the Participant is
otherwise vested in his Accrued Benefit. For purposes of this Plan, a Section
409A Change in Control Event shall mean any of the following events:




--------------------------------------------------------------------------------




(a)A Person or Persons acting as a group acquires beneficial ownership of stock
of the Company that, together with the stock held by such Person or group,
constitutes more than fifty percent (50%) of the total voting power of the
Company’s then outstanding voting securities; provided, that, a Section 409A
Change in Control Event shall not occur if any Person or Persons acting as a
group owns more than fifty percent (50%) of the total voting power of the
Company’s then outstanding voting securities and acquires additional securities.
Notwithstanding the foregoing, a Section 409A Change in Control Event shall not
be deemed to occur pursuant to Section 13.4(a), solely because more than fifty
percent (50%) of the combined voting power of the Company’s then outstanding
securities is acquired by (i) a trustee or other fiduciary holding securities
under one or more employee benefit plans maintained by the Company or any of its
subsidiaries or (ii) any corporation which, immediately prior to such
acquisition, is owned directly or indirectly by the stockholders of the Company
in the same proportion as their ownership of stock in the Company immediately
prior to such acquisition; or
(b)The individuals who, as of June 25, 2015, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least a majority of
the Board; provided, however, that if the election, or nomination for election
by the Company’s stockholders, of any new director was approved by a vote of a
majority of the Incumbent Board, such new director shall, for purposes of this
Plan, be considered as a member of the Incumbent Board; or
(c)The sale or other disposition of all or substantially all of the assets of
the Company.
5.
Amendment or Termination

(d): Any amendment or termination of this Plan which a Participant reasonably
demonstrates (i) was at the request of a third party who has indicated an
intention or taken steps reasonably calculated to effect a Change in Control or
Section 409A Change in Control Event or (ii) otherwise arose in connection with
or in anticipation of a Change in Control or Section 409A Change in Control
Event, and which was not consented to in writing by the Participant shall be
null and void, and shall have no effect whatsoever, with respect to the
Participant.


IN WITNESS WHEREOF, this amended and restated Plan has been executed by the
Company to be effective on the Effective Date (except where otherwise noted).
ACUITY BRANDS, INC.
                            
                            
By:_______________________
Vernon J. Nagel
Chairman, President and
Chief Executive Officer






SCHEDULE 1
ADOPTING EMPLOYERS
Acuity Brands Lighting, Inc.
Acuity Specialty Products Group, Inc.




